Case 2:15-cv-00201-SMJ   ECF No. 422   filed 01/28/20   PageID.22486 Page 1 of 11



   1   Geana M. Van Dessel, WSBA #35969
       KUTAK ROCK
   2   510 W. Riverside Avenue, Suite 800
       Spokane, WA 99201
   3   Phone: (509) 252-2691

   4   Adam E. Miller, MO Bar No. 40945 (Pro Hac Vice)
       Michael W. Cromwell, MO Bar No. 70484 (Pro Hac Vice)
   5   Susan L. Werstak, MO Bar No. 55689 (Pro Hac Vice)
       CAPES, SOKOL, GOODMAN AND SARACHAN, PC
   6   8182 Maryland Ave., Fifteenth Floor
       St. Louis, Missouri 63105-3916
   7   Phone (314) 754-4810

   8   Thomas M. Goutman, PA Bar No. 30236 (Pro Hac Vice)
       David. S. Haase, PA Bar No. 73835 (Pro Hac Vice)
   9   Rosemary R. Schnall, PA Bar No. 73455 (Pro Hac Vice)
       SHOOK HARDY & BACON LLP
  10   2001 Market Street, Suite 3000
       Philadelphia, PA 19103
  11   Phone: (215) 575-3136

  12   Richard L. Campbell, MA Bar No. 663934 (Pro Hac Vice)
       SHOOK HARDY & BACON LLP
  13   101 Federal Street, 19th Floor
       Boston, MA 02110
  14   Phone: (816) 559-4025

  15   Attorneys for Defendants (Additional Counsel on Signature Page)

  16                       UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
  17
       CITY OF SPOKANE, a municipal
  18   corporation, located in the County of Case No. 15-cv-00201-SMJ
       Spokane, State of Washington,
  19                                         Declaration of Geana Van Dessel
                       Plaintiff,            Re: Defendants’ Opposition to Plaintiff’s
  20                                         Motions In Limine
             v.
  21
     MONSANTO COMPANY, SOLUTIA
  22 INC., and PHARMACIA
     CORPORATION, and DOES 1 - 100,
  23
                  Defendants.
  24

  25
  26
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22487 Page 2 of 11




   1           Geana M. Van Dessel declares and states under penalty of perjury:
   2           1.      I am over the age of 18 and competent to be a witness herein. I am an

   3 attorney for Defendants Pharmacia LLC (“Pharmacia” or “Old Monsanto”),
   4 Monsanto Company (“New Monsanto”) and Solutia Inc. (“Solutia”) (collectively,
   5 “Defendants”) in this matter. Except where indicated otherwise, I make this

   6 declaration based on my own personal knowledge and the books and records of my
   7 firm Kutak Rock LLP.
   8           2.      Exhibit 1 includes true and correct copies of excerpts of the

   9 deposition transcript of the videotaped Rule 30(b)(6) deposition testimony of the
 10 City of Spokane, through its designee Marlene Feist, taken on July 16, 2019, at the
 11 law offices of Kutak Rock at 510 West Riverside Avenue, Spokane Washington

 12 before Certified Reporter Mona J. Nickeson, CRR, CLR, RPR, CCR. Exhibit 1
 13 includes the following pages from the transcript: 1-2, 22, 23, 63, 65, 67-69, 76, 77,
 14 89, 92, 93, 114, 115, 120, 163, 164, 177, 218, 309-319.
 15                    Exhibit 1 also includes true and correct copies of excerpts of the
 16     deposition transcript of the videotaped Rule 30(b)(6) deposition testimony of the
 17     City of Spokane, through its designee Marlene Feist (Volume IV), taken on
 18     September 17, 2019, at the law offices of Kutak Rock at 510 West Riverside
 19     Avenue, Spokane Washington before Certified Reporter Amy J. Brown, RMR,
 20     CRR, CCR. Exhibit 1 includes the following pages from the September 17, 2019
 21     deposition: 1, 928, 929, 943.
 22            3.      Exhibit 2 is a true and correct copy of an expert report proffered by
 23 the City of Spokane in this captioned-case, written by J. Michael Trapp and Joel E.

 24 Bowdan III, and dated October 11, 2019.
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 1
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22488 Page 3 of 11




   1           4.      Exhibit 3 is a true and correct copy of the following pages of
   2 excerpted from the expert report in this captioned matter authored by Harri

   3 Kytomaa, Ph.D., P.E., CFEI: i. – iv., 34, 38, 71-73.
   4           5.      Exhibit 4 is a true and correct copy of the following pages of
   5 excerpted from the expert report in this captioned matter authored by Maureen

   6 Reitman, Sc.D.: 1-3, 16, 17.
   7           6.      Exhibit 5 is a true and correct copy of a document Bates DEFEXP-
   8 MR-00004656, also identified as Defendants’ Trial Exhibit DX_ 20093.0001. The

   9 document is a Navy Public Relations News Release regarding Navy E Awarded to
 10 Monsanto.
 11            7.      Exhibit 6 is a true and correct copy of a document Bates

 12 HAGOV0001366-72, also identified as Defendants’ Trial Exhibit DX_20088.0001
 13 - 7. The document is a letter from Charles Belknap, of Monsanto, to the Secretary
 14 of War and Advisory Commission to the Council of National Defense regarding
 15 Application for Necessity Certificate WDN-2134 for Diphenyl Production
 16 Facilities.
 17            8.      Exhibit 7 is a true and correct copy of a document with Bates
 18 HAGOV0001373-90, also identified as Defendants’ Trial Exhibit DX_20089.0001
 19 – 18, described at Recommendation Regarding Monsanto Application for
 20 Necessity Certificate No. WDN-2134 for Diphenyl Production Facilities filed May
 21 23, 1941.
 22            9.      Exhibit 8 is a true and correct copy of a document with Bates
 23 HAGOV0001404 - 1425, also identified as Defendants’ Trial Exhibit

 24
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 2
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22489 Page 4 of 11




   1 DX_20091.0001 – .0022, described as Monsanto Application for Necessity
   2 Certificate No. 4121.

   3           10.     Exhibit 9 is a true and correct copy of a document with Bates PCB-
   4 ARCH0175366, also identified as Defendants’ Trial Exhibit DX_20754, described
   5 as a November 14, 1972, letter from U.S. Dept. of Commerce directing Old

   6 Monsanto to accept purchase order for Aroclor 1242 “pursuant to Section 101 of
   7 the Defense Production Act of 1950”).
   8           11.     A copy of a November 17, 1972, letter in response from Monsanto,

   9 indicating compliance with the directive but stating the company had otherwise
 10 ceased selling PCBs “because of the increasing environmental concerns” is
 11 attached as Exhibit 10. It is Bates PCB_ARCH0504468 – 504474, also identified

 12 as Defendants’ Trial Exhibit DX_20756.
 13            12.     Exhibit 11 is a true and correct copy of a document with Bates
 14 HAGOV0000158, also identified as Defendants’ Trial Exhibit DX_20095,
 15 described as a Nomination for the Renewal of the Army-Navy E Award to
 16 Monsanto.
 17            13.     Exhibit 12 is a true and correct copy of a document with Bates PCB-
 18 ARCH0732574 – 576, also identified as Defendants’ Trial Exhibit
 19 DX_20772.0001 - .0003, described as an April 25, 1973, telex from Raytheon to
 20 Monsanto re sale of Aroclor 1242, stating: “We also wish to acknowledge the fact
 21 that Monsanto in all of our dealings has expressed a strong preference not to sell
 22 this product to us and is proceeding with the sale only at the direction of the
 23 government….”.

 24
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 3
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22490 Page 5 of 11




   1           14.     Exhibit 13 a true and correct copy of a document with Bates PCB-
   2 ARCH0451797 - 451806, also identified as Defendants’ Trial Exhibit

   3 DX_20212.0001 - .0010, which is a copy of federal specification TT-P-28c for
   4 heat-resisting aluminum paint, which lists Aroclor 1254.
   5           15.     Exhibit 14 includes a true and correct copy of a transcript of

   6 proceedings on June 25, 2015 in Sydell Dublin, et al. v. Monsanto Co., et al.,
   7 Cause No. 10SL-CC-03822, Div. 12, in the Twenty-First Judicial Circuit Court of
   8 the County of St. Louis, reported by Alicia A. Carter, RPR, CCR. This transcript of

   9 proceedings is from Volume 14, Session B, and includes the direct and cross-
 10 examination of Dr. Kaley. Counsel Thomas Goutman and Adam Miller
 11 represented Monsanto and the Defendants in that case. Exhibit 14 includes the

 12 following pages from the transcript 2727, 2760, and 2765.
 13            16.     Exhibit 15 includes true and correct copies of excerpts of the
 14 deposition transcript of deposition testimony of David Rosner, taken on December
 15 10, 2019, in this captioned matter, at the Courtyard Marriott Central Park, 1717
 16 Broadway, New York, New York, before Notary Public Joseph R. Danyo. Exhibit
 17 2 includes the following pages from the transcript: 1-4, 28–34, 37–40, 189.
 18            17.     Exhibit 16 is a true and correct copy of an August 24, 1970, letter
 19 from Roderick A. Cameron, Executive Director of the Environmental Defense
 20 Fund (“EDF”), to Pierre R. Wilkins, Manager of the Public Relations Department
 21 of Monsanto Company, wherein Mr. Cameron, on behalf of the EDF, commends
 22 Monsanto for its responses to information concerning PCBs in the environment.
 23 This document is identified with Bates PCB-ARCH0620583 and Defendants’ Trial

 24 Exhibit DX_20522.0001.
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 4
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22491 Page 6 of 11




   1           18.     Exhibit 17 is a true and correct copy of excerpts of the videotaped
   2 Rule 30(b)(6) deposition of the City of Spokane through its representative, Lars

   3 Hendron, taken on June 7, 2019, in this captioned action, reported by Monna J.
   4 Nickeson, CRR, CLR, RPR, CCR, at the law offices of Kutak Rock at 510 W.
   5 Riverside Ave., Suite 800, Spokane, Washington, 99201. Exhibit 17 contains the

   6 following pages of the transcript: 1, 2, 19, 24, 26, 33, 34, 45, 87, 89, 118, 130, 171,
   7 191, 214, 215, 228, 372.
   8           19.     Exhibit 18 is a true and correct copy of excerpts of the videotaped

   9 Rule 30(b)(6) deposition of the City of Spokane through its representative, Marcia
 10 Davis, taken on September 10 and September 11, 2019, in this captioned action,
 11 reported by Brenda L. VanderWilde, CSR at the law offices of Kutak Rock LLP at

 12 510 W. Riverside Ave., Suite 800, Spokane, Washington 99201. Exhibit 19
 13 contains the following pages of the transcript: 1-3, 58-61, 63-65, 74, 75, 82, 87-89,
 14 98, 100-102, 125-127, 131-134, 140-142, 176-179, 215-224, 228-231, 242, 244,
 15 245, 260, 263, 271, 272, 352, 354.
 16            20.     Since 2016, Plaintiff has produced numerous iterations of a verified
 17 response to Interrogatory No. 16 (from Pharmacia’s First Amended Special
 18 Interrogatories), concerning Plaintiff’s alleged damages claim. Specifically,
 19 Plaintiff served objections and responses on August 19, 2016, amended objections
 20 and responses on March 21, 2017, and second amended (“First Supplement”)
 21 objections and responses on May 12, 2017. Those are found in the record at ECF
 22 Nos. 157 and 157-1. In its First Supplement Plaintiff claimed total damages of
 23 $119,451,153.65.

 24
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 5
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22492 Page 7 of 11




   1           21.     Then on February 28, 2018, Plaintiff served its Second Supplement to
   2 Plaintiff’s Second Amended Objections and Responses to Pharmacia LLC’s First

   3 Amended Special Interrogatories (hereinafter “Second Supplement”). A complete
   4 copy is found at Defendant Trial Exhibit DX_25130. True and correct copies of
   5 excerpts (specifically, Interrogatory No. 16, Interrogatory No. 17 and Interrogatory

   6 No. 19 along with Appendix A) from the Second Supplement are attached as
   7 Exhibit 19 to this declaration. In Appendix A, Plaintiff details its claimed damages
   8 totaling $283,678,610.46.

   9           22.     Next, on July 2, 2019, Plaintiff served its Third Supplement to
 10 Plaintiff’s Second Amended Objections and Responses to Pharmacia LLC’s First
 11 Amended Special Interrogatories (hereinafter “Third Supplement”), claiming total

 12 damages of $100,690,696.21. A complete copy of the Third Supplement is filed
 13 with the Court as Exhibit 91 to the Declaration of Melissa Nott Davis Re:
 14 Defendants’ Statement of Material Facts Not in Dispute, and a complete copy is
 15 found at Defendants’ Trial Exhibit DX_ 24016.
 16            23.     Finally, on January 3, 2020, Plaintiff served its fourth model for its
 17 alleged damages claims. That document, Bates PCB-SPOKANE-08180230 to -
 18 08180315, is found at Exhibit 44 to the Declaration of Melissa Nott Davis Re:
 19 Defendants’ Statement of Material Facts Not in Dispute. The Fourth Model,
 20 referred to as the “updated damages model” seeks total claimed damages of
 21 $88,617,861.20.
 22            24.     Exhibit 20 is a true and correct copy of the excerpts of the transcript
 23 of the videotaped deposition of Michael Coster taken in this captioned matter on

 24 September 17, 2020, at the law offices of Kutak Rock at 510 West Riverside Ave.,
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 6
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22493 Page 8 of 11




   1 Suite 800, Spokane Washington 99201, by Amy J. Brown, RMR, CRR, CCR.
   2 Exhibit 20 includes the following pages excerpted from the transcript: 1, 20, 21,

   3 84, 85.
   4           25.     Exhibit 21 is a document produced by the City in discovery at PCB-
   5 SPOKANE-08148163; it is a two-page spreadsheet purporting to calculate

   6 projected NLT costs as part of the City’s claimed damages.
   7           26.     Defendants disclosed as an expert Dr. David L. Sunding, Ph. D. on
   8 November 15, 2019. Exhibit 22 is a true and correct copy of the November 15,

   9 2019, Rule 26 Report of David L. Sunding, submitted by Defendants in this
 10 captioned-action.
 11            27.     Defendants disclosed as an expert Dr. Russell D. Keenan, Ph.D. on

 12 November 15, 2019. Exhibit 23 is a true and correct copy of the November 15,
 13 2019, Rule 26 Report of Russell D. Keenan, submitted by Defendants in this
 14 captioned-action.
 15            28.     Exhibit 24 is a true and accurate copy of the U.S. Department of
 16 Health and Human Services Agency for Toxic and Substances and Disease
 17 Registry’s Health Consultation Evaluation of Polychlorinated Biphenyls (PCBs) in
 18 Fish From Long Lake, dated April 25, 2005, prepared by the Washington State
 19 Department of Health.
 20            29.     Plaintiff disclosed as an expert Richard L. DeGrandchamp on October
 21 11, 2019. Exhibit 25 is a true and correct copy of the December 17, 2019, Rebuttal
 22 Report of Richard L. DeGrandchamp, submitted by Plaintiff in this captioned-
 23 action.

 24
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 7
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22494 Page 9 of 11




   1           30.     Defendants disclosed as an expert Dr. Paul D. Boehm, Ph.D. on
   2 November 15, 2019. Exhibit 26 is a true and correct copy of the November 15,

   3 2019, Rule 26 Report of Paul D. Boehm, submitted by Defendants in this
   4 captioned-action.
   5           31.     Plaintiff City of Spokane disclosed as an expert witness David Dilks,

   6 Ph.D. of LimnoTech. Exhibit 27 is a true and correct copy of the October 10,
   7 2019, Rule 26 Report of David Dilks submitted by Plaintiff in this captioned
   8 action.

   9           32.     Defendants disclosed as an expert Kurt Herman, M.Eng., P.G., with
 10 Gradient. Exhibit 28 is a true and correct copy of the November 14, 2019, Rule 26
 11 Report of Kurt Herman submitted by Defendants in this captioned action.

 12            33.     Defendants disclosed as an expert John P. Woodyard, PE. Exhibit 29
 13 is a true and correct copy of the November 15, 2019, Rule 26 Report of John P.
 14 Woodyard, PE submitted by Defendants in this captioned action.
 15            34.     Defendants disclosed as an expert William H. Desvousges, Ph.D.
 16 Exhibit 30 is a true and correct copy of the November 15, 2019, Rule 26 Report of
 17 William H. Desvousges, Ph.D. disclosed by Defendants in this captioned action.
 18            35.     Exhibit 31 contains true and correct copies of ECF Nos. 1, 8 and 11
 19 from Sierra Club v. City of Spokane, Case No. 2:08-cv-00283-LRS, from this
 20 Court.
 21            36.     Exhibit 32 contains true and correct copies of excerpts of the
 22 deposition transcript of John P. Woodyard taken in this captioned action on
 23 January 17, 2020, at 2001 Market Street, Suite 3000, Philadelphia, Pennsylvania

 24
       Declaration of Geana Van Dessel Re: Defendants’
 25    Opposition to Plaintiff’s Motions In Limine - 8
Case 2:15-cv-00201-SMJ          ECF No. 422        filed 01/28/20   PageID.22495 Page 10 of 11




   1 by Debra Sapio Lyons, RDR, CRR, CRC, CCR, CLR, CPE. Exhibit 32 contains
   2 the following pages excerpted from the transcript: 44-49, 51, 52, 149-154, 170.

   3           37.     Exhibit 33 contains true and correct copies of excerpts of the
   4 deposition transcript of Jack Vincent Matson, P.E., taken on September 9, 2016, in
   5 the action captioned Town of Westport, et al. v. Monsanto Co., et al., Civil Action

   6 NO. 1:14-cv-12041-DJC, U.S. District Court for the District of Massachusetts,
   7 reported by Stacey L. Daywalt. Exhibit 33 contains the following pages of the
   8 excerpted transcript: 1-3, 10, 11, 77-87, 358.

   9           38.     Exhibit 34 is a true and correct copy of JACK V. MATSON, EFFECTIVE
  10 EXPERT WITNESSING, PRACTICES FOR THE 21ST CENTURY (5th ed. 2013). It was
  11 originally published in 1990; its Fifth Edition was published in 2013.

  12           39.     Exhibit 35 is a true and correct copy of excerpts of the deposition
  13 transcript of Jack V. Matson, Ph.D., P.D., taken on July 12, 2019, in the case
  14 captioned San Diego Unified Port District, et al. v. Monsanto Corporation, et al.,
  15 Case No. 3:15-cv-00578-WQH-AGS. Exhibit 35 contains pages 1, 75, 94 and 271
  16 of the transcript.
  17
               Respectfully submitted this 28th day of January, 2020.
  18
                                                         By: s/ Geana M. Van Dessel
  19                                                     Geana M. Van Dessel, WSBA #35969
                                                         KUTAK ROCK
  20                                                     510 W. Riverside Avenue, Suite 800
                                                         Spokane, WA 99201
  21                                                     P: (509) 252-2691
                                                         Geana.VanDessel@KutakRock.com
  22
  23                                                     Attorneys for Defendants Monsanto
                                                         Company, Solutia Inc., and Pharmacia LLC
  24
       Declaration of Geana Van Dessel Re: Defendants’
  25   Opposition to Plaintiff’s Motions In Limine - 9
Case 2:15-cv-00201-SMJ          ECF No. 422         filed 01/28/20   PageID.22496 Page 11 of 11




   1                                    CERTIFICATE OF SERVICE
   2           I certify that on January 28, 2020, I caused the foregoing Declaration to be
   3 electronically filed with the clerk of the Court using the CM/ECF System which in
   4 turn automatically generated a Notice of Electronic Filing (NEF) to all parties in the
   5 case who are registered users of the CM/ECF system. The NEF for the foregoing

   6 specifically identifies recipients of electronic notice.
   7
   8                                                      s/ Geana M. Van Dessel
                                                          Geana M. Van Dessel, WSBA #35969
   9                                                      KUTAK ROCK
                                                          510 W. Riverside Ave., Suite 800
  10                                                      Spokane, WA 99201
                                                          Phone: (509) 252-2691
  11                                                      Geana.VanDessel@KutakRock.com
                                                          Attorneys for Defendants Monsanto
  12                                                      Company, Solutia Inc., and Pharmacia LLC
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23

  24
       Declaration of Geana Van Dessel Re: Defendants’
  25   Opposition to Plaintiff’s Motions In Limine - 10
